DETAILED ACTION
This action is responsive to the Amendments and Remarks received 10/07/2022 in which claims 3, 4, 14, 15, 19, 20, 34, and 35 are cancelled, claims 1, 12, 17, and 32 are amended, and no claims are added as new claims.
Response to Arguments
In view of the amendments, the objection against claims 1, 12, 17, and 32 is withdrawn.  Remarks, 12.
On page 13 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest a fourth ACT QP offset for jointly coded chroma residual components.  Examiner disagrees.  As explained in the rejection, infra, Bross teaches a separate joint_cbcr_qp_offset_list for jointly coded chroma residuals.  This QP offset is in addition to a luma QP offset and both individual chroma channel offsets, so it is the fourth such offset, specifically for joint chroma mode.  Therefore, Examiner is unpersuaded of error.
On page 13 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest QP offsets for different color spaces.  Examiner is unpersuaded of error.  Samuelsson’s ¶¶ 0128 and 0160 explain that the QPs are between color spaces such that the QP belongs to different color spaces.  In one example, Samuelsson explains the QP may or may not differ for each color component for each color space.  In another example, Samuelsson explains the QP is uniquely assigned between color spaces for each color component such that when there are multiple possible color spaces, there is a QP for each transformation.  Examiner finds Samuelsson’s QP belongs to the conversion between color space 1 and color space 2.  As such, Examiner finds Samuelsson teaches the averred feature as recited in claim 1.  Furthermore, it is unclear whether Applicant is claiming that the QP values for each of the first and second color spaces are different simply because one is the forward transformation process and the other is the inverse.  In that case, Examiner finds Samuelsson’s paragraph [0195] is important for teaching the color transform is forward and reverse quantized using appropriate QP values.
Other claims are not argued separately.  Remarks, 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–13, 16–18, 21–33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson (US 2016/0261864 A1) and Bross et al., “Versatile Video Coding (Draft 7), JVET-P2001-vE, 16th Meeting:  Geneva, CH, 1–11 Oct. 2019 (herein “Bross”).
Examiner notes the claimed subject matter is nothing more than a combination of prior art tools in the video coding standard.  Specifically, ACT has long been used to convert from RGB to a YUV color space to reduce redundancy between color channels.  Combining ACT with joint CbCr, which was suggested in Lainema (see under Conclusion Section of this Action) and figuring out the QP offset for the chroma components is addressed in the “Draft 7” (used in rejection, infra).
Regarding claim 1, the combination of Samuelsson and Bross teaches or suggests a method of decoding video data, the method comprising: determining that a block of the video data is encoded using an adaptive color transform (ACT) (Samuelsson, ¶ 0005:  teaches an ACT flag for each block; Examiner notes Bross also teaches ACT flags, but because it is written as a standard, it can be tedious to interpret); determining that the block is encoded in a joint chroma mode, wherein for the joint chroma mode a single chroma residual block is encoded for a first chroma component of the block and a second chroma component of the block (Samuelsson is not relied upon for teaching joint chroma mode and the QP Offsets for that mode; Bross, Section 7.4.10.10:  teaches a syntax element tu_joint_cbcr_residual_flag that “specifies whether the residual samples for both chroma components Cb and Cr are coded as a single transform block”); determining a quantization parameter (QP) for a second color space for the block based on a slice-header QP offset and a picture-level QP offset (Samuelsson, Abstract:  teaches parsing QP information for deriving QP; see also Samuelsson, ¶ 0011; Samuelsson, ¶ 0072:  teaches QP offset information can be signaled in the PPS and/or slice header; see also Samuelsson, ¶ 0005:  explaining ACT is a process that converts from one color space to another); determining an ACT QP offset for the block using a set of ACT QP offsets, wherein the set of ACT QP offsets comprises a first ACT QP offset for luma residual components of the video data, a second ACT QP offset for first chroma residual components of the video data, a third ACT QP offset for second chroma residual components of the video data, and a fourth ACT QP offset for jointly coded chroma residual components (Bross, Section 7.4.10.10:  teaches the coding unit (CU) QP offsets are determined from lists denoted as the Cb QP offset list, the Cr QP offset list and the joint_cbcr_qp_offset_list; Bross, Section 8.7.1:  teaches, in addition to the QPCb, QPCr, and QPCbCr values, the QPY (luma QP) is derived using a QpBdOffset), wherein determining the ACT QP offset comprises setting a value for the ACT QP offset to a value for the fourth ACT QP offset in response to the block being encoded using the ACT and encoded in the joint chroma mode (Bross, Section 7.4.10.10:  teaches a joint CU chroma QP offset for joint CbCr; see also, Bross, Section 8.7.1), wherein the ACT QP offset is separate from the slice-header QP offset and the picture-level QP offset (Bross, Section 7.4.10.10:  teaches a joint CU chroma QP offset for joint CbCr; Samuelsson, ¶ 0013:  teaches that when ACT is enabled, QP offsets are used; Examiner finds it is common to use block-level signaling of coding parameters to override picture-level and slice-level parameters; Bross, Section 7.4.10.10:  teaches cu_chroma_qp_offset information can be signaled at the coding unit level); determining an ACT QP for a first color space for the block based on the QP and the ACT QP offset (Samuelsson, ¶ 0011:  teaches the QP for the luma component can be adjusted for the chroma components using QP offsets for the Cb and Cr components; Examiner notes ACT transforms from RGB to YCbCr or another color-decorrelating color space), wherein the first color space is different than the second color space (Samuelsson, ¶ 0005:  explaining ACT is a process that converts from one color space to another); determining the single chroma residual block based on the ACT QP for the block (Bross, Section 7.4.10.10:  teaches a joint CU chroma QP offset for joint CbCr); determining a first chroma residual block for the first chroma component from the single chroma residual block, wherein the first chroma residual block is in the first color space; determining a second chroma residual block for the second chroma component from the single chroma residual block, wherein the second chroma residual block is in the first color space (Examiner finds these limitations are merely explaining again what it means to have joint chroma residual coding; Bross, Section 7.4.10.10:  teaches a syntax element tu_joint_cbcr_residual_flag that “specifies whether the residual samples for both chroma components Cb and Cr are coded as a single transform block”); performing an inverse ACT on the first chroma residual block to convert the first chroma residual block to the second color space; and performing the inverse ACT on the second chroma residual block to convert the second chroma residual block to the second color space (Samuelsson, ¶ 0005:  teaches that the decoder takes the residual data that it receives and performs an adaptive color transform on the data before further processing; Samuelsson’s ¶¶ 0128 and 0160 explain that the QPs are between color spaces such that the QP belongs to different color spaces).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Samuelsson, with those of Bross, because both references are drawn to the same field of endeavor and because Bross itself combines ACT with joint chroma residual coding such that the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Samuelsson and Bross used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Samuelsson and Bross teaches or suggests the method of claim 1, wherein determining the ACT QP offset for the block based on the block being encoded using the ACT and encoded in the joint chroma mode comprises setting the ACT QP offset to a fixed, integer value (Samuelsson, ¶ 0013:  teaches the QP offset can be a fixed integer value).
Regarding claim 5, the combination of Samuelsson and Bross teaches or suggests the method of claim 1, wherein the first color space comprises a YCgCo color space (Samuelsson, ¶ 0053:  teaches YCoCg).
Regarding claim 6, the combination of Samuelsson and Bross teaches or suggests the method of claim 1, further comprising: adding the converted first chroma residual block to a first predicted chroma block to determine a first reconstructed chroma block; adding the converted second chroma residual block to a second predicted chroma block to determine a second reconstructed chroma block; and outputting the first reconstructed chroma block and the second reconstructed chroma block (Examiner finds this process well-understood by the skilled artisan; Samuelsson, ¶ 0056:  teaches how the decoder gets from residuals to a reconstructed version of the CU).
Regarding claim 7, the combination of Samuelsson and Bross teaches or suggests the method of claim 1, further comprising: determining that a second block of the video data is encoded using the ACT; determining that the second block is not encoded in the joint chroma mode; determining a QP for the second block; determining a second ACT QP offset for a first chroma component of the second block based on the second block being encoded using the ACT and not encoded in the joint chroma mode; determining a third ACT QP offset for a second chroma component of the second block based on the second block being encoded using the ACT and not encoded in the joint chroma mode, wherein at least one of the second ACT QP offset and the third ACT QP offset is different than the first ACT QP offset (Examiner finds this is what is disclosed in Samuelsson, i.e. Samuelsson does not teach the joint chroma coding mode; Samuelsson, ¶ 0013:  teaches offsets 5, 5, 3 such that a first is different from a second or third; see also Bross, which explains different offset derivation processes for each color component; Bross, Section 7.4.10.10:  teaches the coding unit (CU) QP offsets are determined from lists denoted as the Cb QP offset list, the Cr QP offset list and the joint_cbcr_qp_offset_list; Bross, Section 8.7.1:  teaches, in addition to the QPCb, QPCr, and QPCbCr values, the QPY (luma QP) is derived using a QpBdOffset).
Regarding claim 8, the combination of Samuelsson and Bross teaches or suggests the method of claim 1, wherein determining the first chroma residual block for the first chroma component from the single chroma residual block comprises setting sample values for the first chroma residual block equal to values of corresponding samples in the single chroma residual block (Bross, Section 7.4.10.10:  teaches a syntax element tu_joint_cbcr_residual_flag that “specifies whether the residual samples for both chroma components Cb and Cr are coded as a single transform block”).
Regarding claim 9, the combination of Samuelsson and Bross teaches or suggests the method of claim 8, wherein determining the second chroma residual block for the second chroma component from the single chroma residual block comprises setting sample values for the second chroma residual block equal to values of corresponding samples in the first chroma residual block (Examiner notes this is the opposite of original claim 10; Bross, Section 7.4.10.10:  teaches a syntax element tu_joint_cbcr_residual_flag that “specifies whether the residual samples for both chroma components Cb and Cr are coded as a single transform block”; Bross, pg. 119: teaches a joint_cbcr_sign_flag, which specifies the signs are or are not inverted such that they are or are not sign-equal for each chroma channel).
Regarding claim 10, the combination of Samuelsson and Bross teaches or suggests the method of claim 8, wherein determining the second chroma residual block for the second chroma component from the single chroma residual block comprises setting sample values for the second chroma residual block equal to values of corresponding samples in the first chroma residual block multiplied by negative one (Examiner notes this is the opposite of original claim 9; Bross, Section 7.4.10.10:  teaches a syntax element tu_joint_cbcr_residual_flag that “specifies whether the residual samples for both chroma components Cb and Cr are coded as a single transform block”; Bross, pg. 119: teaches a joint_cbcr_sign_flag, which specifies the signs are or are not inverted such that they are or are not sign-equal for each chroma channel).
Regarding claim 11, the combination of Samuelsson and Bross teaches or suggests the method of claim 1, wherein determining the single chroma residual block based on the ACT QP for the block comprises: receiving a set of transform coefficients; performing an inverse quantization operation on the set of transform coefficients to determine a set of dequantized transform coefficients, wherein an amount of dequantization for the inverse quantization operation is controlled by the ACT QP; and inverse transforming the set of dequantized transform coefficients to determine the single chroma residual block (Examiner finds the process of receiving coefficients, inverse, quantizing, and inverse transforming is well-understood by the skilled artisan; Samuelsson, ¶ 0056:  teaches how the decoder gets from residuals to a reconstructed version of the CU through the process of dequantizing and inverse transforming).
Claim 12 lists the same elements as claim 1, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 13 lists the same elements as claim 2, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 5, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 2, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 21 lists the same elements as claim 5, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 22 lists the same elements as claim 6, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 23 lists the same elements as claim 7, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 24 lists the same elements as claim 8, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 25 lists the same elements as claim 9, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 26 lists the same elements as claim 10, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 27 lists the same elements as claim 11, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Regarding claim 28, the combination of Samuelsson and Bross teaches or suggests the device of claim 17, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data (Samuelsson, ¶ 0277).
Regarding claim 29, the combination of Samuelsson and Bross teaches or suggests the device of claim 28, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data (Samuelsson, ¶ 0277).
Regarding claim 30, the combination of Samuelsson and Bross teaches or suggests the device of claim 17, further comprising: a display configured to display decoded video data (Samuelsson, ¶ 0277).
Regarding claim 31, the combination of Samuelsson and Bross teaches or suggests the device of claim 17, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Samuelsson, ¶ 0277).
Claim 32 lists the same elements as claim 12, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 12 applies to the instant claim.
Claim 33 lists the same elements as claim 13, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Claim 36 lists the same elements as claim 16, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Regarding claim 37, the combination of Samuelsson and Bross teaches or suggests the device of claim 32, wherein the device comprises a camera configured to capture the video data (Samuelsson, ¶ 0277).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lainema, “CE7-related: Joint coding of chrominance residuals,” JVET-M0305, 13th Meeting:  Marrakech, MA, Jan. 2019. This document teaches “a chrominance residual coding mode where a single joint residual block is used to describe the residuals of both Cb and Cr blocks in the same transform unit.”
Zhu (US 2021/0120239 A1) teaches QP offsets for luma and chroma for ACT (e.g. ¶ 0379).
Ye (US 2020/0092546 A1) teaches ACT using QP offsets (e.g. ¶¶ 0121–0122)
Rosewarne (US 2018/0084284 A1) teaches ACT and QP offset (e.g. ¶ 0110).
Gisquet (US 2018/0077411 A1) teaches ACT and QP offsets (e.g. ¶ 0349).
Chono (US 2017/0318293 A1) teaches ACT and QP offsets (e.g. ¶ 0055).
Li (US 2017/0318301 A1) teaches ACT, offsets for color space conversion, and YCgCo (e.g. ¶¶ 0084, 0152, and 0192).
Xiu (US 2015/0264374 A1) teaches YCgCo and ACT (e.g. ¶¶ 0070 and 0072).
Rapaka (US 2016/0100168 A1) teaches QP offset for ACT (e.g. ¶ 0093 et seq.).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481